NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Non-elected without traverse claims 10-20 have been cancelled.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the amendment filed 01/02/2022 has obviated the rejections under 35 USC 112 made in the previous Office action. The reasons for indicating allowable subject matter have been provided in the previous Office action. The referenced reasons are incorporated here.  
US 2021/0249257 is cited to show the state of the prior art with respect to the methods for cleaning wafers.
US 2021/0249257 teaches that it was known to process wafers by batch and a single wafer processing in the same process. The referenced document also 
However, the referenced document taken alone or in combination with other prior art fails to teach or reasonably suggest a method as claimed.
Specifically the prior art fails to teach or reasonably suggest a method comprising a combination of the recited cleaning, removing, rotating, dipping, lifting, exposing, and transferring steps and their combination with the other steps recited by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711